Citation Nr: 1709221	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include an anxiety or adjustment disorder, claimed as secondary to residuals of a service-connected pilonidal cyst.

2.  Entitlement to service connection for a lower spine disability, to include coccygeal or lumbosacral spine arthritis, claimed as secondary to residuals of a service-connected pilonidal cyst. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for coccydynia and male pelvic pain, to include as secondary to residuals of a service-connected pilonidal cyst, and, if so, whether there is entitlement to service connection.

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hip pain, to include as secondary to residuals of a service-connected pilonidal cyst, and, if so, whether there is entitlement to service connection.

REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active Air Force service from June 1961 to September 1962. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board Remanded the claims in September 2014 and in March 2016.  The claims now return to the Board for appellate review.

During the pendency of the appeal, jurisdiction was transferred to the Winston-Salem, North Carolina RO.

The RO denied service connection for lumbosacral arthritis, to include as secondary to surgical treatment of a pilonidal cyst, in October 2008.  The Veteran timely disagreed, but no statement of the case (SOC) addressing lumbosacral arthritis was issued.  In August 2009, the Veteran withdrew all claims addressed in a July 2009 SOC and July 2009 SSOC.  Disability of the lower spine was not addressed in any SOC or SSOC, withdrawal of that issue was not requested, and that issued remained pending when raised during a personal hearing conducted in February 2013.  The claim before the Board is the original claim for service connection for a disability of the lower back, and is therefore more accurately stated as listed on the title page of this decision.  The Veteran's discussions of the "lower back" claim for which he is seeking service connection reference the coccyx, or tailbone.  The issue is recharacterized to more accurately reflect the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In February 2013, the Veteran and his spouse testified at a personal hearing before the RO specific to the issues of service connection for a psychiatric disability and the petition to reopen a claim for service connection for bilateral hip pain.  A transcript of that hearing is associated with the claims file.
 
The Veteran testified at a Videoconference hearing conducted before the undersigned in December 2016.  All issues on appeal were addressed at that hearing.  A transcript is on file.

In January 2017, the Veteran was notified that he was scheduled for a BVA videoconference hearing to be conducted in February 2017.  When the Board reviewed the file, it noted that the Veteran had already testified before a BVA at a videoconference hearing in December 2016.  The Board requested that the RO notify the Veteran that scheduling of a February Board 2017 hearing was in error.  The Veteran has been afforded the requested hearings, and the Veteran's right to a hearing has been satisfied.


FINDINGS OF FACT

1.  The clinical opinion that the Veteran's current somatic symptom disorder is secondary to complications of a service-connected pilonidal cyst is based on the Veteran's belief that he has such complications, and does not address the significance of clinical evidence from 1962 to 1999 that reflects an absence of symptoms of the service-connected pilonidal cyst or symptoms of an acquired psychiatric disorder.  

2.  The Veteran's lay belief that a current somatic symptom disorder is linked to a service-connected disability does not establish a causal or etiologic relationship for which VA is authorized to grant service connection, and a medical opinion that such a lay belief is sufficient to establish a relationship between the service-connected disability and the current acquired psychiatric disorder does not authorize VA to grant service connection.  

3.  The radiologic evidence establishes that no portion of the Veteran's coccyx or sacrum was removed in service, and the preponderance of the medical evidence establishes that it is less than likely that current degenerative changes of the lumbar spine are related to surgical excision of a pilonidal cyst in 1962.

4.  Upon the August 2010 withdrawal of appeals of denials of service connection for coccydynia, male pelvic pain, and bilateral hip pain, the denials of those claims issued in November 2008 became final.

5.  Private medical opinions obtained since September 2008 linking residuals of 1962 excision of a pilonidal cyst removal to current coccydynia, male pelvic pain, and bilateral hip pain are not cumulative and redundant and raise a reasonable possibility of substantiating the claims.

6.  The preponderance of the medical evidence establishes that it is less than likely that current coccydynia, male pelvic pain, or bilateral hip pain are caused by or result from the Veteran's service-connected disability or residuals thereof.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include an anxiety disorder or a somatic symptom disorder, claimed as due to residuals of service-connected pilonidal cyst, status post excision, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016). 

2.  The criteria for service connection for a lower spine disability, to include coccygeal or lumbosacral spine arthritis, claimed as secondary to residuals of a pilonidal cyst, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016). 

3.  A rating decision issued in November 2008 denied the claims of entitlement to service connection for bilateral hip pain and coccydynia and male pelvic pain, that decision is final.  38 U.S.C.A. §§ 7103(a), 7105 (West 2014).

4.  Evidence received since the November 2008 rating action is new and material and the claims of service connection for bilateral hip pain, coccydynia, and male pelvic pain are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for bilateral hip pain and coccydynia and male pelvic pain, to include as secondary to service-connected pilonidal cyst disability or residuals thereof, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  The VCAA, in part, requires that a claimant be provided notice of the evidence necessary to substantiate a claim. 

In this case, the Veteran submitted an August 2006 claim for service connection for a lower spine disability.  In January 2008, the RO issued a letter advising the Veteran of the information and evidence necessary to substantiate the service connection claim.  Following a July 2010 claim for service connection for an acquired psychiatric disability, to include anxiety and depression, as secondary to residuals of surgical treatment of a pilonidal cyst in service, the RO issued an August 2010 letter advising the Veteran of the information and evidence necessary to substantiate the service connection claim.  

Following the Veteran's requests to reopen the claims for service connection for coccydynia, male pelvic pain, and bilateral hip pain, as caused by or resulting from the Veteran's service-connected pilonidal cyst residuals, the RO issued an October 2011 letter which advised him that new and material evidence was required to reopen the claim for service connection for bilateral hip pain.  In February 2013, the RO issued a letter advising the Veteran that new and material evidence was required to reopen the claim for service connection for coccydynia.  

These letters informed the Veteran of what constituted new and material evidence to reopen the previously denied, unappealed claims.  These letters provided the specific information required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denials and the evidence needed to reopen the claims for service connection.

The Board also notes that no prejudice to the Veteran results from the Board's determination that the claim for service connection for a lower spine disability remains on appeal from the initial claim.  As the Veteran was advised of the criteria for service connection when the Veteran first submitted that claim, the duty to assist has been fulfilled.

Moreover, the Veteran has been represented throughout the majority of the course of the appeal by an attorney.  The correspondence and statements from the Veteran and his attorney establish that the Veteran and his attorney were aware of the evidence and assistance relevant to the claims.  The attorney has submitted numerous arguments on the Veteran's behalf.

The Board finds that the duty to notify the Veteran, or the purpose underlying the duty to notify the Veteran, has been met in this case as to each issue addressed in this appeal.  

When the Veteran's service medical records were first requested from the National Personnel Records Center (NPRC), following the Veteran's 2002 claim for service connection for residuals of a "tailbone" disability treated in service, NPRC indicated that these records were destroyed by fire.  However, since that time, about 10 legible pages of the Veteran's service treatment records and approximately 20 pages of service personnel records have been located.  The Board acknowledges that it is not likely that the available service treatment records are complete.  However, VA's numerous attempts to obtain service treatment records meet the duty to assist the Veteran to obtain official service department records.

The Veteran has been afforded January 2007 and December 2010 VA examinations.  The Veteran has submitted or identified clinical records from several providers, and has submitted clinical statements and opinions from several providers.  VA clinical records have been obtained.  Records of the Veteran's 1999 claim for Social Security Administration (SSA) disability benefits are associated with the electronic record.  The Veteran has not identified any private clinical records or relevant non-clinical records other than those he has already submitted.  

As to the Veteran's 2013 personal hearing and his 2016 hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires a decision review officer (DRO) or Board hearing chairman who conducts a hearing to fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The 2013 hearing was directed toward the evidence required to substantiate the claim.  During the 2016 Board Videoconference hearing, the undersigned elicited testimony necessary to determine service connection and an effective date for a grant of service connection.  Pertinent evidence not yet associated with the claims folder was addressed.  The Veteran and his attorney demonstrated that the Veteran understood the criteria for entitlement to the benefits sought.  The duty to assist the Veteran at his hearings has been met, and it has not been contended otherwise.

VA has, therefore, complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  No further action is required to meet those duties.

Claims for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  As explained more fully below, the Board finds that arthritis did not manifest during service or within the one-year presumptive period following service.  

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

During service, the Veteran was hospitalized from August 1, 1962 to August 13, 1962, for incision and drainage of a pilonidal cyst.  For purposes of information only, the Board notes that a pilonidal cyst is defined as a dermoid cyst or sinus with a hair in it.  Stedman's Medical Dictionary 1384 (27th ed. 2000).  

The 1962 admission history and physical examination noted that the Veteran had experienced pilonidal abscesses in the past.  An old pilonidal sinus was excised approximately four months to the admission.  The Veteran complained of pain and tenderness around the area of the incision.  There was an abscess with fluctuant erythema and induration.  The pilonidal sinus was drained.  Surgical packing was placed in the incision area following drainage.  The packing was removed seven days after the Veteran's admission.  The area was "granulating in well" at the time of the Veteran's August 1962 hospital discharge.  The Veteran was separated from service a month later, in mid-September 1962.

Private clinical records dated in January 1978 reflect that the Veteran was treated for a comminuted fracture of the right index finger.  In May 1978, the Veteran complained of left shoulder pain, and was treated for bicipital tendinitis.  The clinical records are devoid of any notation that the Veteran reported or was treated for any other muscle or joint pain.  

1986, 1987, and 1988 private clinical records disclose that the Veteran complained of back pain, scrotal pain, and heartburn.  The clinical records are devoid of any notation that the Veteran reported coccygeal pain or pain with sitting.  

August 1990 private treatment records reflect that the Veteran sought treatment for left foot pain, and in September 1990 for a contusion to the left foot.  The clinical records are devoid of any notation that the Veteran reported or was treated for any other muscle or joint pain.  

In 1993, the Veteran sought treatment from MHP, MD, for an ankle sprain.  In 1995, he was treated for an injury to the left ring finger.  The Veteran did not report any other muscle or joint pain to the providers who treated him for these injuries.    

In May 1996, the Veteran was seen following an automobile accident that left him dazed and with bruises on the forehead.  A closed head injury and cervical strain were diagnosed.  1997 and 1999 treatment notes from Dr. AP reflect no complaints of coccyx pain or pain on sitting.  

In January 1999, the Veteran complained of severe abdominal pain.  After evaluation, diverticulitis was suspected.  Later in 1999, the Veteran sought disability benefits from SSA.  The Veteran reported that he was disabled due to degenerative arthritis in the back, hands, knees, shoulders, and elbows, and multiple injuries.  He reported a history of pilonidal cyst surgery, but did not attribute arthritis or other residual disability to that surgery.

The provider who completed a November 1999 assessment of the Veteran's residual functional capacity for SSA purposes noted that the Veteran was able to sit or to stand and walk, for about 6 hours in an 8-hour workday.  No limitations to the Veteran's ability to sit were noted.  The provider described the Veteran range of motion of various joints and of the spine, noting that there was lumbosacral tenderness and spasm and that forward flexion was limited to 60 degrees.  The provider concluded that the Veteran could perform light work.  The Board finds it quite significant that, although there was detailed reporting of the Veteran's complaints of pain and limitations of motion, and specific evaluation of multiple joints, there was no notation that the Veteran reported pain at the coccyx or any limitation of ability to sit.  Moreover, the provider noted that no physical problems other than those listed were observed.  

During the January 2007 VA examination, the Veteran reported that his back hurt almost constantly, and that pain increased with bending, stooping, lifting, prolonged sitting, riding in a car, standing, or walking.  The examiner noted that the Veteran was comfortable in a supine position or a sitting position.  There was no tenderness on palpation of the hips.  No neurological complaints were noted or found on direct examination.  Radiologic examination disclosed normal lumbosacral spine and sacroiliac joints.  The Board finds it significant that the examination report, although detailed, includes no report of subjective complaints by the Veteran, and no report that the examiner objectively observed spine pain, coccyx tenderness, or hip pain.  

In October 1999, the Veteran completed a 3-page questionnaire about his activities for SSA.  He also completed a one-page "Personal Pain Questionnaire."  He noted that he required frequent rest periods and always had pain, but he did not indicate any limitation to his ability to sit.  He reported pain "all through" the back and hips, but made no specific notation of coccyx pain.  He did not report pain with sitting.  He did report that he was unable to bend over.  He reported constant pain with walking, and bending.  

In his SSA application, the Veteran reported a "double hernia" operation in 1965 or 1966, and hemorrhoid surgery in 1967.  He fell into a manhole in April 1972 with injury to the back, hospitalization, and received Workers' Compensation benefits for a brief period following that injury.  The Veteran's 1999 report for SSA purposes included a statement that he had been going to a chiropractor for five years.  

In December 2000, the Veteran underwent local colectomy for a ruptured diverticulum following an episode of acute abdominal pain.  

In early 2001, the Veteran complained of back pain, especially with sitting.  A variety of causes were explored.  The Veteran was referred for physical therapy for pain at the trochanters bilaterally.  In May 2001, the Veteran complained of pain in the buttocks as well.  Injections into trigger areas were administered.  

In October 2001, the Veteran sought emergency treatment for abdominal pain.  Following surgery, the final diagnosis was acute gangrenous cholecystitis.  The history and physical obtained at admission for each of these hospitalizations reflects that the Veteran reported arthritis of the hands, knees and hips.  He did not report coccygeal pain or coccydynia.  

In January 2002, the provider assigned a diagnosis of coccydynia.  See unidentified notes dated in January 2002 included in group of 76 pages of clinical records received in February 2013.  

In March 2002 and April 2002, the Veteran was seen by FHP, MD, for bilateral hip pain.  The Veteran reported that the pain had been present for about 15 months.  The Veteran attributed buttock and hip pain to long periods of sitting when he worked as a fishing guide.  He also reported that buttock and hip pain started after he had chiropractic treatment for back pain.  The provider also noted that the Veteran had undergone resection of the gallbladder and a colon resection in the past 18 months as well.  An April 2002 bone scan disclosed no abnormality of evidence of "occult osseous pathology."  A diagnosis of bilateral ischial bursitis was assigned.  

The report of an early July 2002 History & Physical completed by XF, MD, noted the Veteran's report of "a pain at the tailbone and bilateral ischium for the last 2 years."  The pain occurred when the Veteran would sit for more than 15-20 minutes.  The Veteran had no pain on standing or walking.  The Veteran reported that he had seen a chiropractor and that a bone scan performed at that time showed no abnormalities.  Dr. XF noted "point tenderness at the coccyx region and bilateral ischium tuberosities" and "full range of motion of flexion and extension of the lumbar spine."  Radiologic examination of the coccyx was ordered.  Dr. XF noted that the Veteran "had surgery years ago for a cyst removal at the coccyx region.  The patient has been pain free since this surgery."  

Dr. XF Prescribed a sitting cushion molded for maximum comfort, and the clinical records reflect that the molded sitting cushion was provided.  

In 2002, the Veteran submitted a statement describing treatment in service for severe pain in the "tail bone area."  The Veteran reported that he went to the base hospital and was advised that a large cyst had developed "on the edge of my tailbone and surgery was required to remove it."  The Veteran further related:

Infection had set in and when they checked me they found a piece of wire left from the surgery that had wrapped around my tailbone.  The doctor informed me that the wire had to be removed . . . he would numb my hips around the tailbone so he could get the wire out. . . . he did another incision, took an instrument and then actually pulled the wire from around my tailbone.  This was the worst pain I have ever had in my life.  I actually almost died . . . I was in the hospital for approximately one month before they released me.  After being released I was still having terrible problems, couldn't hardly sit down so I kept going back to the doctor.

In a medical statement dated in August 2002, XF, MD, noted that the Veteran was currently being treated for coccydynia.  Dr. F. stated that the Veteran "had a large cyst removal in service."  Dr. XF opined the Veteran's "current condition" was "probably related" to that surgery.  Dr. XF provided no additional facts or rationale in the conclusory 5-sentence medical statement.    

In September 2002, the Veteran was treated with a caudal epidural steroid injection by JKL, III, MD.  In June 2003, the Veteran reported aching, cramping, unbearable, burning and throbbing pain.  The provider noted that the duration of the pain was "years, and was "reportedly secondary to some rectal surgery."  A diagnosis of male pelvic pain was assigned.  In July 2003, Dr. JKL concluded that the Veteran had coccydynia of undetermined etiology, with no surgically remediable spine pathology.  

In an August 2003 referral letter to another provider, Dr. JKL noted that the Veteran had "chronic sacrococcygeal and pelvic pain as the result of an old coccygeal injury," and further noted that an attempt to replace retrograde leads for a dorsal column spinal cord stimulator into the sacrum with flat resume thin line leads advanced from the sacral hiatus was unsuccessful because of an "anatomic difficulty."  The Veteran requested further referral, because his pain was "unbearable, burning, tiring, throbbing, miserable and aching."  

Magnetic resonance imaging (MRI) conducted in October 2002 disclosed vertebral body hemangiomas within T12 and S1 vertebral bodies, degenerative disc disease and spondylosis with mild disc bulge at L4-5 and 15-S1, but no disc herniation or central canal or foraminal stenosis at any level.

In March 2003, the Veteran requested that he had experienced tailbone pain for many years, with a gradual onset.  The Veteran provided a history of having had surgery some 30-40 years earlier, in the military, for a pilonidal cyst.

At an April 2004 outpatient treatment visit, the Veteran reported that he had been seen by another provider "for quite some time for pain management" and had a stimulator, but that stimulator was "not helping" and actually caused some rectal pain.  After the stimulator was removed, a morphine pump was implanted, and was now providing more relief, with pump adjustments.  See April 2004 Progress Note, Center for Pain Relief, St. Frances Hospital. 

In March 2005, the Veteran submitted an article obtained from the Internet which provided a definition of a pilonidal cyst and included information about the causes and symptoms.  The article noted that a pilonidal cyst that is not surgically corrected "may come back" and that even after surgery, a cyst may return.  The article also noted that complete cure is possible.  The article provides no description of residuals or side effects of pilonidal cyst surgical treatment.  This article is neither favorable nor unfavorable to the Veteran's claim.

In a February 2006 statement, the Veteran reiterated that, because of the episodes of pilonidal cyst abscesses, "I have neurological damage in my back and severe arthritis that started in my back and spread throughout my body."  

In a June 2006 medical statement, AKP, MD, opined that the Veteran had "longstanding degenerative arthritis in the lower back and spine due to an injury which he sustained in the service."  In support of an opinion that the Veteran's current back pain was "most likely" related to treatment for a pilonidal cyst, Dr. AKP noted that he reviewed the Veteran's August 1962 service treatment records.  However, as this opinion provides no rationale or medical knowledge which supports the opinion, and does not account for the 40-year interval between 1962 and 2006, the opinion is of minimal probative value.  

At a January 2007 VA examination, the Veteran reported that his physicians had told him that pain in his buttocks and hips was due to his pilonidal cysts and surgical treatment in service.  The VA examiner discussed a July 2002 note by Dr. XF stating that the Veteran had been pain free since the 1962 pilonidal cyst treatment.  The examiner opined that the Veteran's description of his hip pain (worse with sitting, relieved with standing) was not a classical medical history consistent with arthritis of the hips.  January 2007 radiologic examination of the hips disclosed no degenerative changes.  

The VA examiner opined that the Veteran's hip pain was neurologic, not due to arthritis, because there was no arthritis of either hip on radiologic examination in 2002, and current (2007) x-rays were unchanged.  

The VA examiner further noted that surgery for a pilonidal cyst is "superficial to the spine," since a pilonidal cyst involves only the skin.  The examiner noted cross-hatching on the Veteran's skin reflecting apparent use of wire sutures.

The examiner stated he discussed the possibility of neurological injury during treatment of a pilonidal cyst with a Board-certified surgeon, who opined that it was basically impossible to cause a nerve injury to the coccyx area during treatment as described in the Veteran's medical records (incision and drainage with use of surgical packing) for a pilonidal cyst.  The examiner opined that a neurological injury "would have been noted immediately."  

The VA examiner noted the Veteran's multiple orthopedic injuries after service and treatment for other disabilities (gastrointestinal, genitourinary), without complaints of back or hip pain.  The examiner stated that the post-service clinical records disclose that "the area that is now painful was not painful" until about 1999, some 37 years after the Veteran's service discharge.  The examiner noted that the Veteran's current coccydynia began after diverticulosis, which was diagnosed in 1999, necessitated pelvic surgery.  The examiner noted that the nerves of the sacrum and coccyx area "are in close proximity to the sigmoid colon in the retroperitoneal area" where the Veteran's diverticulitis was found and treated. 

The examiner concluded that there was no relationship between the surgery in 1962 for a pilonidal cyst and the Veteran's current pain syndrome.  The examiner also concluded that the mild arthritis in the Veteran's lumbar spine was not related to the surgery for the pilonidal cyst in 1962.

A September 2007 medical statement from AKP, MD, reflects that the Veteran related degenerative changes in his back and coccyx to pilonidal cyst surgery in service.  This clinical statement relies on the history provided by the Veteran, without additional information or comment from the provider, has no probative value.  

A June 2008 medical statement from WT, Jr., PAC, opined that the Veteran's pain problems were "multifaceted," but coccygeal pain and radiculopathy associated with that were caused secondary to multiple surgical interventions to removal pilonidal cysts, causing some coccygodynia.

A December 2009 Pump Refill note reflects need for continued pain management due to chronic radiculitis, chronic disc disease, and extensive abdominal surgery with injury to the nervous system causing severe back and rectal pain.  

The VA examiner who conducted mental health examination in September 2010 found that the Veteran did not meet the criteria for assignment of diagnosis of a depressive disorder.  However, the veteran's symptoms did meet diagnostic criteria for an anxiety disorder not otherwise specified (NOS).  

The examiner concluded that the anxiety disorder was secondary to the Veteran's pain, especially complaints of back and hip pain.  The examiner discussed the 2007 VA opinion that a pilonidal cyst treated in service was superficial, and that surgical treatment involved only the skin and nerves serving the skin.  The examiner opined that the Veteran's current acquired psychiatric disability was due to pain, especially pain from arthritis of the back and hip.   

Records of a January 2012 private hospitalization reflect that the Veteran sought emergency treatment for chest pain.  All examinations of cardiac function were normal, and the providers concluded that the Veteran's complaints were related to a panic attack.

Private clinical records dated from 2013 through 2016 from various providers reflect assignment of a diagnosis of chronic pain syndrome and continued use of an intrathecal infusion pump for pain relief and an agreement related to opioid use.  

The Veteran submitted a December 2016 report from JA, Jr., a licensed psychologist.  JA observed that the Veteran was very distractable and was "preoccupied with his tailbone problems," returning to that subject no matter what was said.  The Veteran denied any formal mental health treatment, but reported that he had been taking certain medications, identified as temazepam, clonazepam, and paroxetine, since use of a morphine pump was initiated to treat his pain.  

JA opined that it was "perfectly clear" that the Veteran's adjustment problems to his medical condition "began when he was in the service and has been a continuous progression from that point."  JA assigned a diagnosis of a somatic symptom disorder with predominant pain secondary to service-connected pilonidal cyst surgery and complications.  JA opined that this same disorder had been previously noted under the diagnosis of pain disorder with psychologic facets and a general medical condition.  JA opined that this disability was as likely as not "directly related" to the Veteran's failed pilonidal cyst surgery in 1962 and his ongoing pain disorders requiring a special prosthesis for him to sit on and requiring a morphine pump.  


1.  Claim for service connection for an acquired psychiatric disability

At his December 2016 hearing before the undersigned, the Veteran testified that he had been getting treatment for his anxiety and worry for the past 25 years.  The Veteran testified to his belief that his current mental health disability was due to the pain caused by the residuals of the pilonidal cyst surgery and his worry about whether it would get worse and what problem he was going to have next.  The Veteran is competent to report the presence of post-service mental health symptoms, because those symptoms are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  In contrast, the etiology of a psychiatric disability is a medically complex issue which is not subject to lay observation.  The Veteran's lay observations are not sufficiently probative to establish that there is objective evidence of a causal nexus between his service and the claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

A 2010 VA clinical opinion assigns a diagnosis of current acquired psychiatric disorder, but attributes that disability to medical conditions which were first diagnosed and treated after 1999, when more than 35 years had elapsed after the Veteran's service.  This clinical opinion, although brief, summarizes the considerable medical evidence of record, noting that the evidence over this extended period failed to show complaints of residuals of the pilonidal cyst treated in service until more than three decades elapsed.  Moreover, the clinician referenced medical knowledge that treatment of a pilonidal cyst involves only the skin, not the bony spine.  Finally, the clinician attributed the Veteran's current acquired psychiatric treatment to disorders other than the service-connected disability.

The Veteran provided a 2016 opinion rendered by JA.  JA disagreed with the diagnosis assigned in 2010, stating that a diagnosis of somatic symptoms disorder or of adjustment disorder with anxiety secondary to the stress of having a general medical condition was more appropriate.  JA noted that the Veteran was entirely focused on his "tailbone problems" and returned to that topic regardless of any other topic.  JA concluded that the VA examiner was in error to attribute the claimed psychiatric disability to any cause other than the service-connected disability, since the Veteran's focus on his service-connected disability was directly linked to the treatment of that service-connected disability in service.  

In essence, JA's opinion indicates that, since the Veteran believes that his current pain, and therefore his current worry and anxiety, is residual to the "failed" in service treatment for pilonidal cyst, the Veteran's current acquired psychiatric disorder is, in fact, due to the service-connected disability.  In support of the opinion that the current psychiatric disability is linked to the treatment in service of a pilonidal cyst, JA points out the Veteran's report that the examination conducted by the VA examiner who opined that a pilonidal cyst affects only the skin and superficial structures was brief.  

Notwithstanding any complaint by the Veteran about that examination, a pilonidal cyst is defined as a dermoid (in the skin) cyst or sinus at the cleft of the buttocks, generally nonsymptomatic unless infection occurs.  JA's opinion does not indicate that the Veteran's pilonidal cyst was other than superficial, in the skin.

JA points to the Veteran's report that "wires were put in there," could not be removed, and were still causing pain, to support the conclusion that the service-connected disability residuals included ongoing pain.  The factual medical evidence, "wires" remaining in spine, as the Veteran referenced in the clinical interview with JA, were implanted during pain management treatment in 2002, as shown in reports of radiologic examinations.  

To the extent that JA's opinion relies on the Veteran's report that the request for pain management in 2002 was a residual of the 1962 in-service treatment of a pilonidal cyst, JA's statement reflects reliance on the Veteran's report; there is no discussion of the facts shown in the 2002 and 2003 medical evidence other than as reported by the Veteran.  This portion of JA's opinion is not probative or persuasive, because it appears to reflect only transcription of the Veteran's belief as to the link between 1962 surgical treatment and pain experienced in 2002 and after.  

JA opined that it was "perfectly clear" that the Veteran's mental and emotional problems with adjustment to his general medical condition began in service.  JA did not explain how this conclusion was reached, other than on the basis of the statements provided by the Veteran.  The Veteran's subjective, lay beliefs as to medical residuals of the treatment of a pilonidal cyst and his belief as to nexus between that 1962 treatment and symptoms which manifested after 1999 are not probative evidence of a nexus to satisfy the requirements of 38 U.S.C.A. § 1131.  

Rather, objective evidence of causation, such as a medical opinion, is required.  In this instance, JA's statement does not discuss medical knowledge or rationale related to a nexus between the Veteran's service and the claimed disability other than as reported or asserted by the Veteran.  The probative value of JAs medical statement for purposes of proof of nexus (actual causation) in this case is minimal.  

To the extent that JA's clinical opinion is based on the Veteran's report that current pain has been ongoing since service, JA's opinion is a transcription of the Veteran's belief.  JA referenced the Veteran's need to use a custom cushion to show that the Veteran had ongoing pain resulting from the in-service treatment of a pilonidal cyst.  JA did not acknowledge that the Veteran obtained the custom cushion in 2002, some 40 years after his 1962 service discharge.  

JA did not explain why pain that required use of a custom cushion in 2002 should be attributed to the 1962 treatment of a pilonidal cyst, or acknowledge that the Veteran incurred at least one serious back injury, and experienced numerous injuries and health conditions during the interval from 1962 to 2002.  The contrast between the contemporaneous medical evidence from 1962 to 2002 and JA's statements about that evidence in 2016 reduces the probative value of the 2016 opinion.  

JA's clinical opinion that the Veteran's current somatic symptom disorder is secondary to complications of a service-connected pilonidal cyst is based on the Veteran's belief that he has such complications, and does not address the significance of clinical evidence from 1962 to 1999 that reflects an absence of symptoms of the service-connected pilonidal cyst or symptoms of an acquired psychiatric disorder.  

The Veteran's lay assertions of a nexus between in-service treatment of a pilonidal cyst in 1962 and a current psychiatric disability are of minimal probative value, since there is no evidence that lay evidence of such causation is competent.  In his 2016 opinion, JA opines, in essence, that the Veteran's focus on his service-connected pilonidal cyst disability is objective proof that the service-connected disability is the cause of a current acquired psychiatric disability.  

The Board disagrees.  The nexus requirement of 38 U.S.C.A. § 1131 requires proof of causation due to service or a service-connected disability, shown by competent and probative evidence.  A Veteran's lay belief that causation is present, without corroborating medical or other evidence, is not sufficient to establish nexus.  A medical opinion that confirms that the Veteran attributes his current anxiety or somatic symptom disability to a service-connected disability is not probative evidence of a causal connection for which service connection is authorized.  

The preponderance of the probative and competent evidence establishes that the Veteran's current medical disabilities and resulting pain not causally linked to his service.  The Veteran's anxiety disorder or adjustment disorder secondary to those disabilities and resulting pain is not etiologically linked to a disability resulting from service, and the claim must be denied.  

2.  Claim for service connection for a lower spine disability

The Veteran contends that his pilonidal cyst treatment in service resulted in removal of a portion of the tailbone, included having a wire placed through the tailbone, and required him to be in traction.  He also contends that the service-connected disability caused degenerative arthritis which moved up his spine.  

At the time of a claim for SSA disability benefits in 1999, the Veteran reported that he was status post excision of pilonidal cysts, among other surgical procedures.  On one report to SSA, the Veteran stated that he had injured his back in 1953 and in 1964, and fell down a manhole in April 1972.  In another report, he stated that he injured his back in 1963 and in 1972.  Following the 1972 injury, he was seen by neurosurgeons, and myelograms were performed.  He was told that there was a partial ruptured disc, but no surgery was recommended.  The Veteran reported that his back hurt almost constantly "without radiation."  He reported increased pain with bending, stooping, lifting, prolonged sitting, riding in a car, standing, or walking.  The Board finds it significant that, in his Personal Pain Questionnaire, the Veteran reported he had lower back pain, "very bad," and pain all through the back and hips.  He did not, however, report that the back pain was "tailbone" pain, or that he had pain in the buttocks, or that he had significant pain with sitting (although he did report pain with prolonged sitting).  

An August 2002 medical opinion from Dr. XF states that the Veteran's coccydynia is "probably" related to removal of a large cyst in the sacrococcygeal reagin in 1959.  Dr. XF did not provide a rationale for the opinion.  The VA examiner who provided a January 2007 opinion noted that Dr. XF's opinion appeared inconsistent with Dr. XF's treatment note reflecting that the Veteran was pain-free in the years following the cyst removal until after 1999.  Dr. XF's opinion is unpersuasive and of minimal probative value.

In July 2003, JHS, III, noted that the Veteran's chief complaint was pain "in his tailbone."  Dr. JHS noted the Veteran's report that he had this pain for many years, that it was of a gradual onset, and that he had surgery some 30 to 40 years ago in the military for pilonidal cyst. 

An August 2003 private medical statement from JKL, III, MD, states that the Veteran "has chronic sacrococcygea1 and pelvic pain as the result of an old coccygeal injury."  The opinion does not specific the date of injury, mechanism of injury, or date of onset of pain.  This non-specific medical opinion supports the Veteran's contention that he has current coccyx and pelvic pain, but is not probative as to the cause of the current pain.  

Magnetic resonance imaging (MRI) conducted in October 2002 disclosed vertebral body hemangiomas within T12 and S1 vertebral bodies, degenerative disc disease and spondylosis with mild disc bulge at L4-5 and 15-S1, but disclosed no abnormality of the coccyx.  The radiologic examinations of record disclose that the Veteran's coccyx is present.  

The report of a January 2007 VA examination summarized the examiner's review of the Veteran's claims file and correlation of those records to the Veteran's reported history.  The VA examiner who conducted a January 2007 examination noted the Veteran's July 2002 report to Dr. XF that the Veteran had been pain free, as to his lower back, since the 1962 pilonidal cyst treatment.  The VA examiner noted that the Veteran had incurred several orthopedic and other injuries since his 1962 service discharge.  The examiner opined that the Veteran's presentation of hip pain, worse with sitting, relieved with standing, and with no evidence of arthritis on radiologic examination of the hips, was not consistent with a diagnosis of arthritis of the hips.  The VA examiner also opined that because a pilonidal cyst is superficial, in the skin, neither the cyst nor treatment of the cyst could cause a nerve injury to the coccyx area or an orthopedic injury to the coccyx or spine.  The examiner concluded that there was no relationship between the 1962 surgical removal of a pilonidal cyst and the Veteran's current pain syndrome or the current mild arthritis in the Veteran's lumbar spine.  This medical opinion includes considerable detail.  It summarizes private clinical records and reports of diagnostic examinations.  The examiner provided medical definitions and terms to support his explanations, and conducted research to support his own medical knowledge.  This opinion is probative and of considerable persuasive value.

A June 2006 medical statement from AKP, MD, reflects that Dr. AKP reviewed records of an August 1963 excision of an old pilonidal cyst, with previous treatment of tailbone pain.  Dr. AKP opined that "His current pain is most likely related to this condition."  In September 2007, Dr. AKP stated that the Veteran related degenerative changes in his back and coccyx to pilonidal cyst surgery performed in service.  The 2006 opinion provides no rationale; the 2007 opinion restates the Veteran's report without addition of medical comment.  These clinical statements are of very minimal probative value.  

The evidence favorable to the claim consists primarily of the Veteran's statements and clinical statements provided by private providers.  The Veteran's assertion that there was a "wire wrapped around his tailbone" as a result of treatment in service and that this wire was removed during service is not confirmed by the service treatment records.  The service treatment records confirm that surgical packing was placed in the incision through which the pilonidal abscess was drained.  

The Veteran also asserted described removal of his tailbone.  Radiologic examinations throughout the pendency of the appeal have revealed that no portion of the coccyx appears to have been removed, and there is no indication that "wires" were seen on radiologic examination of the back prior to 2002, when wires related devices used for pain management were implanted.  To the extent that the Veteran's claims that a current lumbosacral disability, to include pain, is due to insertion or removal of a wire in the lower portion of the spine or wrapped around the bony portion of the coccyx during his service in 1962, or at any time prior to 2002, the objective evidence contradicts that assertion.  

Evidence favorable to the claim includes the Veteran's testimony and reports that he has experienced pain in the lower back and at the tailbone since his service.  The clinical records reflect that the Veteran complained of back pain, at least intermittently, during the period from 1962 to 1999.  

However, the Veteran reports an injury to his back when he fell down in a manhole in 1972.  Significantly, the Veteran does not assert that any chronic back disability, such as arthritis, or finding of an abnormality of the back, such as wires around any portion of the spine, was found during evaluation in 1972.  The Veteran reports that a partial rupture of a disk was the only finding on myelogram at that time.  This evidence is unfavorable to a finding that the Veteran had a wire in or around his spine after service, and is unfavorable to a finding that a chronic low back or lumbar disability was present within one year following the Veteran's service discharge.  

Medical statements and opinions provide additional favorable evidence.  The Veteran has submitted letters from several private providers indicating opinions such as that the Veteran had a current disability which was "probably related" to a cyst removal in service or that the Veteran had "longstanding degenerative arthritis in the lower back and spine due to an injury . . . sustained in the service."  As detailed above, these private opinions are of minimal probative or persuasive value.  The opinions expressed by Dr. XF appear to be contradicted by his contemporaneous notes, according to a VA examiner who provided a January 2007 opinion.  References to "an injury," an "old coccygeal injury," and similar statements are not of such specificity as to provide probative support for the Veteran's claim.  Several statements which reflect an opinion that the Veteran's current back pain was "most likely" related to the Veteran's service disclose that the opinion was based on review of the Veteran's 1962 service treatment records.  See, e.g., June 2006 opinion of Dr. AKP.  However, opinions based on review of 1962 treatment records, without reference to the Veteran's post-service history of back injury in 1972, and records of later orthopedic injuries and motor vehicle accidents, are of minimal probative value.  

Other opinions, such as the June 2008 clinical statement from WT, Jr., provide summary opinions that "coccygeal pain" was "secondary to multiple surgical interventions to remove pilonidal cysts."  This summary statement, while essentially favorable to the Veteran's claim, fails to provide reference to factual medical evidence or other rationale to support the opinion.  While such a cursory opinion is not unfavorable to the Veteran, it is of too little probative or persuasive value to move the favorable evidence toward equipoise with the unfavorable evidence.  

The report of the January 2007 VA examination is the most probative and persuasive item of medical evidence, because that report includes a detailed analysis of the Veteran's service treatment records, post-service clinical records, and correlation of the medical evidence with the Veteran's history and the objective findings.  The examiner concluded that, although the Veteran's pilonidal cyst caused pain in the "tailbone" region, the pain and the surgical treatment of the pain were limited to the Veteran's skin and did not affect any portion of the bony spine.  The examiner concluded that any neurologic or orthopedic residual from the 1962 surgery would have been almost immediately apparent.  The examiner found that the Veteran's contention that he had back pain since service was inconsistent with the clinical records, and determined that the mild arthritis present in the Veteran's back at the time of the 2007 VA examination was not related to service-connected treatment of a pilonidal cyst.

The Veteran's lay evidence establishes that he has back pain and pain in the coccygeal region, below the lumbosacral spine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to relate a current low back disability to his service, however, and medical opinions which relate the Veteran's assertions as to the cause of current low back pain similarly lack probative value to establish etiology.  In his December 2016 hearing before the Board, the Veteran testified that he has provided a number of opinions.  The evidence is not weighed by simply counting the number of items of evidence that are favorable or unfavorable to a claim.  Rather, each item is evaluated to determine the strength of its value to prove the claim.  Here, although the Veteran has submitted numerous medical statements and opinions he believes are favorable to his claim, review of those items discloses minimal probative value, for a variety of reasons the Board has summarized above.  

The September 2007 VA opinion is the most persuasive and probative evidence of record.  That opinion explains why the favorable assertions of the Veteran are inaccurate, explains why medical opinions that appear favorable or somewhat favorable are incomplete, and discusses medical evidence specific to the Veteran's case and medical knowledge which support the examiner's conclusions.  The September 2007 report and opinion is unfavorable to each basis for service connection asserted by the Veteran or authorized by law.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim must be denied.

Request to reopen claims, coccydynia, male pelvic pain, bilateral hip pain

After the Veteran perfected substantive of the claims for service connection for coccydynia/male pelvic pain and the claim for bilateral hip pain, he withdrew his appeal.  Therefore, the November 2008 rating decision which denied those claims became final.  Those claims may be reopened and reevaluated on the merits if the Veteran has presented new and material evidence to reopen the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In this case, the Veteran has submitted additional medical evidence, private medical opinions, and has testified at a 2016 videoconference before the Board.  The RO determined that the additional evidence was new and material.  See August 2013 SOC (reopening hip pain claim), June 2014 SOC (reopening coccydynia and male pelvic pain claim).  The statutory threshold for new and material evidence is very low, and the Board agrees that standard has been met.  Shade, supra.  Moreover, as the RO proceeded to the merits, the Board may do likewise.

Once a claim has been reopened, the Board may consider the claim on the merits, if adequate development has been conducted.  In this case, multiple attempts have been made to obtain additional service treatment records.  The Veteran has been afforded opportunities to submit or identify additional post-service medical and nonmedical records.  Additional private clinical records have been submitted since the claims were reopened.  The Veteran is represented by an attorney.  The claim for service connection may be addressed on the merits. 

Facts and analysis

Post-service private clinical records dated from 1978 to 1997 disclose no complaints of pain with sitting, pain at the tailbone, pelvic pain, or hip pain.  

When the Veteran applied for SSA disability benefits in 1999, he reported osteoarthritis in the back, hands, knees, shoulders and elbows, but he did not report pain in the buttocks, pain on sitting, or limitations on his ability to sit.  He did report that he had back pain, without radiation, which increased with riding in a car or prolonged sitting.  He appeared comfortable while sitting during the examination.  The Veteran specifically denied tenderness to palpation of the hips, but the examiner found some tenderness of the SI (sacroiliac) joints.  Radiologic examination disclosed no abnormality of those joints.  The Veteran reported pain "all through" the back and hips.  The SSA examiner concluded that the Veteran had osteoarthritis of several joints due to multiple injuries.  This evidence is unfavorable to a finding that bilateral hip pain was related to the Veteran's service or any injury in service, since no arthritis of either hip was found.  

Private clinical records establish that the Veteran had episodes of abdominal pain beginning in 1999, and a diagnosis of diverticulitis was assigned.  The Veteran underwent a colectomy in December 2001.  Less than a year later, he required surgery for acute gangrenous cholecystitis.  It was after these treatments that the Veteran began complaining of coccydynia.  

In January 2002, the Veteran sought evaluation for complaints of pain when sitting.  A diagnosis of coccydynia was assigned.  For purposes of information only, the Board notes that coccydynia is defined simply as pain in the coccygeal region.  Stedman's Medical Dictionary 374 (27th ed. 2000).  

Private and VA clinical records dated in 2002 and 2003 reflect that the Veteran reported onset of coccyx pain ranged from 15 months earlier (see July 2002 Cleveland Clinic Foundation; March 2002 private records of FHP, MD) to two years earlier (see October 2002 VA Primary Care Physician Note).  

Initially, the Veteran reported that his buttocks pain and hip pain were due to sitting for a long time in his business as a fishing guide.  He continued to have pain, although he had retired from that job.  See March 2002 private records of FHP.  The initial diagnosis was bilateral ischial bursitis.  

The 2002 and 2003 treatment records are of great weight and probative value to establish that onset of coccydynia and pelvic pain was not prior to 1999, and that the Veteran himself did not initially attribute the coccygeal or pelvic pain to his service.  This evidence is inconsistent with the Veteran's statements that coccygeal pain or pelvic pain has been present since service or chronic since service.  The evidence is unfavorable to a finding that current coccydynia, pelvic pain, or bilateral hip pain is related to the Veteran's service or to his service-connected pilonidal cyst.

An April 2002 bone scan was negative.  In July 2002, the Veteran was fitted for a custom seat and back support to reduce coccydynia.  The provider noted that Veteran had surgery "years ago" for a cyst removal at the coccyx region, and specifically noted that the Veteran had been pain free since this surgery.  These treatment records are unfavorable to a finding that current coccydynia, pelvic pain, or bilateral hip pain is related to the Veteran's service or to his service-connected pilonidal cyst.

The examiner who conducted January 2007 VA examination concluded objective radiologic established that there was no arthritis or other disease evident in the hip joints.  The examiner concluded that the Veteran's hip pain was neurologic in origin.  The examiner further concluded that the current neurologic disability of the hips was unrelated to treatment of the service-connected pilonidal cyst in service.  The examiner concluded that any nerve injury due to the in-service surgical procedure would have been noted immediately.

The Veteran has submitted medical statements in support of his claim.  Several of these statements lack rationale or reference to specific clinical records, and thus lack probative value.  For example, the July 2008 statement of WT, Jr., PAC that the Veteran has "a longstanding history of service-related pilonidal cyst excisions done many years ago" which caused "some significant coccygeal pain over time" is "the main brunt" of the Veteran's pain levels.  This statement provides no link between the pilonidal cyst treated in service and the Veteran's current coccydynia other than the suggestion that the coccygeal pain has been chronic.  However, the more persuasive evidence prior to the 2008 statement establishes that, after the 1962 surgical procedures healed, there was a 37-year gap in the Veteran's complaints of coccygeal pain, apart from pain related to the surgical scar.  As WT's 2008 statement does not acknowledge or explain this gar, the statement is of minimal probative value.

The January 2007 VA report and opinion explains the Veteran's reference to wire sutures.  This opinion does not confirm the Veteran's contention that wire sutures affected or were inserted into any structure or tissue other than the skin.  

A June 2008 statement from the Veteran's treating pain management specialist stated that the Veteran's coccydynia was of "undetermined etiology."  This statement is unfavorable to the Veteran's claim, as it is inconsistent with medical statements linking coccydynia, pelvic pain, or hip pain to the Veteran's service-connected pilonidal cyst.

The Board finds it significant that the most recent clinical records, to include the 2013 records from St. Frances and the 2014 to 2016 Duke University clinical records, include no references to the Veteran's service-connected pilonidal cyst other than the notations that a pilonidal cyst was excised.  

The most probative and persuasive items of evidence establish that the Veteran did not have coccydynia, male pelvic pain, or hip pain chronically and continuously after service, and that such complaints had an onset more than 35 years after the Veteran's service discharge, following multiple intercurrent injuries, diseases, and surgical p[procedures.  There is some favorable evidence, bur this evidence is of too little probative value to place the favorable and unfavorable evidence in equipoise.  There is no reasonable doubt.  The claims for service connection for coccydynia, male pelvic pain, and hip pain must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for service connection for an acquired psychiatric disability, to include an anxiety disorder or a somatic symptom disorder, claimed as due to residuals of service-connected pilonidal cyst, status post excision, is denied.
 
The claim for service connection for a lower spine disability, to include coccygeal or lumbosacral spine arthritis, claimed as secondary to residuals of a pilonidal cyst, is denied.   

The reopening of claims for bilateral hip pain, coccydynia, and male pelvic pain are reopened, and the appeal is allowed to this extent.

The claims for service connection for bilateral hip pain and coccydynia and male pelvic pain, to include as caused by or result from the Veteran's service-connected pilonidal cyst disability or residuals thereof, are denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


